Order entered October 7, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-22-00893-CV

  MATTHEW FULLER AND FULLER WEALTH MANAGEMENT, LLC,
                       Appellants

                                         V.

   CRAIG HAUSZ, MICHELLE HAUSZ, CMH ADVISORS, PLLS, AND
          CMH WEALTH MANAGEMENT, LLC, Appellees

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-01154-2022
                                  ORDER

      On October 5, 2022, we notified Antoinette Varela, Official Court Reporter

for the 366th Judicial District Court, that the reporter’s record in this accelerated

appeal was overdue. In response, Ms. Varela filed a letter stating she was unaware

the appeal was accelerated and the deadline for filing the record had passed.

      We construe Ms. Varela’s October 6, 2022 letter as a request for an

extension of time to file the record. We GRANT the request and ORDER the

reporter’s record be filed no later than October 27, 2022.

                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE